On Rehearing.
In the opinion rendered in this case, the statement therein to the effect that “no mention of the motion for a new trial appears in the bill of exceptions’’ was inadvertent, as the motion for a new trial is set out in the bill of exceptions; hence the opinion is corrected to that extent. What was intended to *144be stated is that no ruling of the court, nor reservation of exception to such ruling is incorporated, or shown, in the bill of exceptions, and, as stated in the opinion, this is essential to review. The fact that the minute entry on the motion for new trial, which incorporates the statement, “to which ruling of the court the defendant duly excepts,” appears in the record proper only, can avail the appellant nothing. Hence the conclusion reached by this court that the action of the court in overruling the motion for a new trial is not presented for consideration is correct, and is here reaffirmed. Authorities cited in opinion. See, also, Martin v. State, 22 Ala. App. 154, 159, 113 So. 602.
The remaining question presented on application for rehearing needs no further discussion.
Application overruled.